           Case MDL No. 2741 Document 2092 Filed 11/17/20 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: ROUNDUP PRODUCTS
LIABILITY LITIGATION
      Hayes, et al. v. Monsanto Company Corporation, et al.,            )
             N.D. Alabama, C.A. No. 3:20-01736                          )              MDL No. 2741


        ORDER REINSTATING STAY OF CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Hayes) on November 6, 2020. In the
absence of any known opposition to the proposed transfer, the stay of transmittal with regard to
Hayes was lifted on November 16, 2020, and the action was transferred to the Northern District of
California. On November 16, 2020, plaintiffs in Hayes filed a motion to reinstate the CTO. In their
motion, plaintiffs, through counsel, state that counsel was unable to obtain access to JPML CM/ECF
until November 16, 2020. The Panel is persuaded that these circumstances justify reinstatement of
the conditional transfer order in order to permit plaintiffs to pursue their opposition to transfer. The
plaintiffs have provided a copy of their notice of opposition.

        IT IS THEREFORE ORDERED that the stay of the Panel’s conditional transfer order
designated as “CTO-244" filed on November 6, 2020, is REINSTATED insofar as it pertains to this
action.

        IT IS FURTHER ORDERED that plaintiffs' Notice of Opposition is accepted for filing as
of the date of this order.


                                                        FOR THE PANEL:


                                                        ____________________
                                                        John W. Nichols
                                                        Clerk of the Panel
